EXECUTION VERSION






--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT
Dated as of August 29, 2013,
made by
DEMAND MEDIA, INC.,
and the other Grantors referred to herein,
in favor of
SILICON VALLEY BANK,
as Administrative Agent

--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
 
Page


Section 1
DEFINED TERMS
1


1.1
Definitions
1


1.2
Other Definitional Provisions
6


Section 2
GUARANTEE
6


2.1
Guarantee
6


2.2
Right of Contribution
7


2.3
No Subrogation
8


2.4
Amendments, etc. with respect to the Secured Obligations
8


2.5
Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents
8


2.6
Reinstatement
11


2.7
Payments
11


Section 3
GRANT OF SECURITY INTEREST
11


3.1
Grant of Security Interests
11


3.2
Grantors Remains Liable
12


3.3
Perfection and Priority
13


Section 4
REPRESENTATIONS AND WARRANTIES
14


4.1
Title; No Other Liens
15


4.2
Perfected Liens
15


4.3
Jurisdiction of Organization; Chief Executive Office and Locations of Books
15


4.4
Inventory and Equipment
16


4.5
Farm Products
16


4.6
Pledged Collateral
16


4.7
Investment Accounts
16


4.8
Receivable
17


4.9
Intellectual Property
17


4.10
Instruments
17


4.11
Letter-of-Credit Rights
17


4.12
Commercial Tort Claims
17


Section 5
COVENANTS
18


5.1
[Reserved].
18


5.2
[Reserved].
18


5.3
Maintenance of Perfected Security Interest; Further Documentation
18


5.4
Changes in Locations, Name, Etc.
18


5.5
Notices
19


5.6
Instruments; Investment Property
19




-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

5.7
Securities Accounts; Deposit Accounts
20


5.8
Intellectual Property
21


5.9
Defense of Collateral
22


5.10
Preservation of Collateral
22


5.11
Compliance with Laws, Etc.
22


5.12
Location of Books and Chief Executive Office
22


5.13
Location of Collateral
22


5.14
Disposition of Collateral
23


5.15
Liens
23


5.16
Expenses
23


5.17
Chattel Paper
23


5.18
Commercial Tort Claims
23


5.19
Shareholder Agreements and Other Agreements
23


Section 6
REMEDIAL PROVISIONS
24


6.1
Certain Matters Relating to Receivables
24


6.2
Communications with Obligors; Grantors Remain Liable
24


6.3
Investment Property
25


6.4
Proceeds to be Turned Over To Administrative Agent
26


6.5
Application of Proceeds
26


6.6
Code and Other Remedies
26


6.7
Private Sales
27


6.8
Intellectual Property License
28


6.9
Deficiency
28


Section 7
THE ADMINISTRATIVE AGENT
28


7.1
Administrative Agent's Appointment as Attorney-in-Fact, etc.
28


7.2
Duty of Administrative Agent
30


7.3
Authority of Administrative Agent
30


Section 8
MISCELLANEOUS
31


8.1
Amendments in Writing
31


8.2
Notices
31


8.3
No Waiver by Course of Conduct; Cumulative Remedies
31


8.4
Enforcement Expenses; Indemnification
31


8.5
Successors and Assigns
32


8.6
Set Off
32


8.7
Counterparts
32


8.8
Severability
32


8.9
Section Headings
32


8.10
Integration
33


8.11
GOVERNING LAW
33


8.12
Submission to Jurisdiction; Waivers
33




-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)
Page

8.13
Acknowledgements
34


8.14
Additional Grantors
34


8.15
Releases
35






-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

SCHEDULES
Schedule 1    Notice Addresses
Schedule 2    Investment Property
Schedule 3    Perfection Matters
Schedule 4    Jurisdictions of Organization and Chief Executive Offices, etc.
Schedule 5    Equipment and Inventory Locations
Schedule 6    Intellectual Property
Schedule 7    Letter-of-Credit Rights
Schedule 8    Commercial Tort Claims
ANNEXES
Annex 1    Form of Assumption Agreement
Annex 2    Form of Pledge Supplement



-iv-



--------------------------------------------------------------------------------

 

GUARANTEE AND COLLATERAL AGREEMENT
This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of August
29, 2013, is made by each of the signatories hereto (together with any other
entity that may become a party hereto as provided herein, each a “Grantor” and,
collectively, the “Grantors”), in favor of SILICON VALLEY BANK, as
administrative agent (together with its permitted successors, in such capacity,
the “Administrative Agent”) for the banks and other financial institutions or
entities (each a “Lender” and, collectively, the “Lenders”) from time to time
parties to that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among DEMAND
MEDIA, INC., a Delaware corporation (the “Borrower”), the Lenders party thereto
and the Administrative Agent.
INTRODUCTORY STATEMENTS
WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;
WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrower;
WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Specified Swap
Agreements; and
WHEREAS, it is a condition precedent to the Closing Date and the extension of
credit under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement in favor of the Administrative Agent for the ratable
benefit of the Secured Parties.
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:
Section 1
Defined Terms.

1.1    Definitions.
(a)    Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the respective meanings given to such terms in the
Credit Agreement, and the following terms are used herein as defined in the UCC
(and if defined in more than one Article of the UCC, shall have the meaning
given in Article 9 thereof): Certificated Security, Chattel Paper, Commercial
Tort Claim, Commodity Account, Document, Equipment, Farm Products, Fixtures,
General Intangible, Goods, Instrument, Inventory, Letter-of-Credit Rights,
Money, Securities Account and Supporting Obligation.




--------------------------------------------------------------------------------

 

(b)    The following terms shall have the following meanings:
“Accounts”:  all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing.  Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.
“Agreement”: as defined in the preamble hereto.
“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including: (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (g) any and all other rights now or
hereafter arising out of any contract or agreement between such Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.
“Borrower”: as defined in the preamble hereto.
“Collateral”: as defined in Section 3.1.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Controlled Foreign Corporation”: a “controlled foreign corporation” as defined
in the Code.
“Copyright License”: any written agreement which (a) names a Grantor as licensor
or licensee (including those listed on Schedule 6), and (b) grants any right
under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.
“Copyrights”: (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship

2



--------------------------------------------------------------------------------

 

(including titles), whether registered or unregistered and whether published or
unpublished (including those listed on Schedule 6), all computer programs,
computer databases, computer program flow diagrams, source codes, object codes
and all tangible property embodying or incorporating any copyrights, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the USCRO, and (b) the right to obtain any renewals thereof.
“Encumbered Account”: as defined in the definition of “Excluded Assets”.
“Excluded Account”: (i) any Deposit Account that is used solely for payroll,
employee benefits payments or other fiduciary purposes; and (ii) at any time,
certain Deposit Accounts and Securities Accounts of Grantors where the aggregate
daily balance of such accounts does not exceed $250,000 and each such Deposit
Account or Securities Account constituting an “Excluded Account” shall have an
aggregate daily balance of not more than $25,000.
“Excluded Assets”: collectively,
(a)    any Collateral with respect to which the Administrative Agent has
determined, in consultation with the Borrower, that the costs of obtaining a
security interest, pledge or perfection in such Collateral (including, but not
limited to such actions under the laws of a jurisdiction outside of the United
States) are excessive in relation to the benefits provided to the Secured
Parties by such security interest;
(b)    any leasehold interests of any Grantor;
(c)    any real property the fee to which is owned by any Grantor (i) located in
the United States with a value of less than $2,500,000; and (ii) located in a
jurisdiction outside of the United States;
(d)    any property to the extent that such grant of a security interest is
prohibited by any Requirement of Law of a Governmental Authority or constitutes
a breach or default under or results in the termination of or requires any
consent not obtained under, any contract, license, agreement, instrument or
other document evidencing or giving rise to such property, except to the extent
that such Requirement of Law or the term in such contract, license, agreement,
instrument or other document providing for such prohibition, breach, default or
termination or requiring such consent is rendered ineffective under
Section 9406, 9407, 9408 or 9409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences;
(e)    motor vehicles and other equipment covered by certificates of title;
(f)    any Deposit Account or Securities Account encumbered by a lien permitted
by Section 7.3(l)(i) and (ii) of the Credit Agreement (an “Encumbered Account”);

3



--------------------------------------------------------------------------------

 

(g)    any outstanding Capital Stock of a Controlled Foreign Corporation in
excess of 66% of the voting power of all classes of Capital Stock of such
Controlled Foreign Corporation entitled to vote;
(h)    any “intent-to-use” application for registration of a Trademark filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing
of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law;
(i)    any Capital Stock of DMIH Limited which has been charged in favour of the
Administrative Agent pursuant to the Irish Law Share Charge; and
(j)    any Capital Stock of AboutUs, Inc., a Delaware corporation (“AboutUs”),
held by any Grantor, so long as such Capital Stock is subject to restrictions on
transfer pursuant to (i) that certain Investors’ Rights Agreement among AboutUs
and the Investors party thereto; (ii) that certain Right of First Refusal and
Co-Sale Agreement among AboutUs and the Investors and Stockholders party
thereto; and (iii) that certain Voting and Drag Along Agreement among AboutUs
and the Investors and Stockholders party thereto, each dated as of November 26,
2008, and, in each case, as amended;
provided, however, that any Proceeds, substitutions or replacements of any
Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).
“Excluded Swap Obligation”: with respect to any Grantor, any Specified Swap
Obligation if and to the extent that all or a portion of the guarantee of such
Grantor of, or the grant by such Grantor of a security interest to secure, such
Specified Swap Obligation (or any guarantee, or security interest in respect,
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Grantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Grantor or the grant of such
security interest becomes effective with respect to such Specified Swap
Obligation or such guarantee. If a Specified Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Specified Swap Obligation that is attributable to swaps
for which such guarantee or security interest is or becomes illegal.
“Grantor”: as defined in the preamble hereto.
“Guarantor”: as defined in Section 2.1(a).
“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account.

4



--------------------------------------------------------------------------------

 

“Investment Property”: the collective reference to (a) all “investment property”
as such term is defined in Section 9-102(a)(49) of the UCC (other than any
voting Capital Stock or other ownership interests of a Material First-Tier
Foreign Subsidiary excluded from the definition of “Pledged Stock”), and
(b) whether or not constituting “investment property” as so defined, all Pledged
Notes and all Pledged Collateral.
“Issuer”: with respect to any Investment Property, the issuer of such Investment
Property.
“Patent License”: any written agreement which (a) names a Grantor as licensor or
licensee and (b) grants to such Grantor any right under a Patent, including the
right to manufacture, use or sell any invention covered in whole or in part by
such Patent, including any such agreements referred to on Schedule 6.
“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.
“Pledged Collateral”: (a) any and all Pledged Stock; (b) all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion of, or otherwise on
account of, any of the foregoing; (f) all certificates and instruments now or
hereafter representing or evidencing any of the foregoing; (g) all rights,
interests and claims with respect to the foregoing, including under any and all
related agreements, instruments and other documents; and (h) all cash and
non-cash proceeds of any of the foregoing, in each case whether presently
existing or owned or hereafter arising or acquired and wherever located, and as
from time to time received or receivable by, or otherwise paid or distributed to
or acquired by, any Grantor; provided that in no event shall Pledged Collateral
include any Excluded Assets.
“Pledged Collateral Agreements”: as defined in Section 5.19.
“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor; provided that in no event
shall Pledged Notes include any Excluded Assets.
“Pledged Stock”: all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.
“Proceeds”: all “proceeds” as such term is defined in Section 9102(a)(64) of the
UCC and, in any event, shall include, without limitation, all dividends or other
income from any Investment

5



--------------------------------------------------------------------------------

 

Property constituting Collateral and all collections thereon or distributions or
payments with respect thereto.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).
“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.
“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement; provided, however, that “Secured Obligations” shall not
include any Excluded Swap Obligation.
“Specified Swap Obligation”: with respect to any Grantor, any obligation to pay
or perform under any Specified Swap Agreement.
“Trademark License”: any written agreement which (a) names a Grantor as licensor
or licensee and (b) grants to such Grantor any right to use any Trademark, any
such agreement referred to on Schedule 6.
“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the USPTO or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to on Schedule 6, and (b) the
right to obtain all renewals thereof.
“USCRO”: the United States Copyright Office.
“USPTO”: the United States Patent and Trademark Office.
1.2    Other Definitional Provisions. The rules of interpretation set forth in
Section 1.2 of the Credit Agreement are by this reference incorporated herein,
mutatis mutandis, as if set forth herein in full.
SECTION 2
Guarantee.

2.1    Guarantee.
(a)    Each Grantor, including the Borrower, who has executed this Agreement as
of the date hereof, together with each Material Subsidiary of any Grantor who
accedes to this Agreement as a Grantor after the date hereof pursuant to
Section 6.9 of the Credit Agreement (each a “Guarantor” and, collectively, the
“Guarantors”), hereby, jointly and severally, unconditionally

6



--------------------------------------------------------------------------------

 

and irrevocably, guarantees to the Administrative Agent, for the ratable benefit
of the Secured Parties and their respective successors, indorsees, transferees
and assigns, the prompt and complete payment and performance by the Borrower and
the other Loan Parties when due (whether at the stated maturity, by acceleration
or otherwise) of the Secured Obligations. In furtherance of the foregoing, and
without limiting the generality thereof, each Guarantor agrees as follows:
(i)    each Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon the
Administrative Agent’s or any Secured Party’s exercise or enforcement of any
remedy it or they may have against the Borrower, any other Guarantor, any other
Person, or all or any portion of the Collateral; and
(ii)    the Administrative Agent may enforce this guaranty notwithstanding the
existence of any dispute between any of the Secured Parties and the Borrower or
any other Guarantor with respect to the existence of any Event of Default.
(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
(c)    Each Guarantor agrees that the Secured Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any other Secured Party
hereunder.
(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until the Discharge of Obligations, notwithstanding that from time to
time during the term of the Credit Agreement the outstanding amount of the
Secured Obligations may be zero.
(e)    No payment made by the Borrower, any Guarantor, any other guarantor or
any other Person or received or collected by the Administrative Agent or any
other Secured Party from the Borrower, any Guarantor, any other guarantor or any
other Person by virtue of any action or proceeding or any setoff or
appropriation or application at any time or from time to time in reduction of or
in payment of the Secured Obligations shall be deemed to modify, reduce, release
or otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Secured Obligations or any payment received or collected from
such Guarantor in respect of the Secured Obligations), remain liable for the
Secured Obligations up to the maximum liability of such Guarantor hereunder
until the Discharge of Obligations.
2.2    Right of Contribution. If in connection with any payment made by any
Guarantor hereunder any rights of contribution arise in favor of such Guarantor
against one or more other Guarantors, such rights of contribution shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall

7



--------------------------------------------------------------------------------

 

remain liable to the Administrative Agent and the other Secured Parties for the
full amount guaranteed by such Guarantor hereunder.
2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against the Borrower or any other Guarantor or any Collateral or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, in each case, until the Discharge of Obligations. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time prior
to the Discharge of Obligations, such amount shall be held by such Guarantor in
trust for the Administrative Agent and the other Secured Parties, shall be
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied in such order as set forth in
Section 6.5 hereof irrespective of the occurrence or the continuance of any
Event of Default.
2.4    Amendments, etc. with respect to the Secured Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Secured Obligations made by the
Administrative Agent or any other Secured Party may be rescinded by the
Administrative Agent or such Secured Party and any of the Secured Obligations
continued, and the Secured Obligations, or the liability of any other Person
upon or for any part thereof, or any collateral security or guarantee therefor
or right of offset with respect thereto, may, from time to time, in whole or in
part, be renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Administrative Agent or any other Secured Party,
and the Credit Agreement, the other Loan Documents, the Specified Swap
Agreements and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all of the
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any other Secured Party shall have any obligation to
protect, secure, perfect or insure any Lien at any time held by it as security
for the Secured Obligations or for the guarantee contained in this Section 2 or
any property subject thereto.
2.5    Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor
Consents. Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrower and any of

8



--------------------------------------------------------------------------------

 

the Guarantors on the one hand, and the Administrative Agent and the other
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor further waives:
(a)    diligence, presentment, protest, demand for payment and notice of default
or nonpayment to or upon the Borrower or any of the other Guarantors with
respect to the Secured Obligations;
(b)    any right to require any Secured Party to marshal assets in favor of the
Borrower, such Guarantor, any other Guarantor or any other Person, to proceed
against the Borrower, any other Guarantor or any other Person, to proceed
against or exhaust any of the Collateral, to give notice of the terms, time and
place of any public or private sale of personal property security constituting
the Collateral or other collateral for the Secured Obligations or to comply with
any other provisions of Section 9611 of the UCC (or any equivalent provision of
any other applicable law) or to pursue any other right, remedy, power or
privilege of any Secured Party whatsoever;
(c)    the defense of the statute of limitations in any action hereunder or for
the collection or performance of the Secured Obligations;
(d)    any defense arising by reason of any lack of corporate or other authority
or any other defense of the Borrower, such Guarantor or any other Person;
(e)    any defense based upon the Administrative Agent’s or any Secured Party’s
errors or omissions in the administration of the Secured Obligations;
(f)    any rights to set-offs and counterclaims;
(g)    any defense based upon an election of remedies (including, if available,
an election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Borrower or any other obligor of the Secured Obligations for
reimbursement; and
(h)    without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by applicable law that limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms of this Agreement.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of the Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower and

9



--------------------------------------------------------------------------------

 

the Guarantors for the Secured Obligations, or of such Guarantor under the
guarantee contained in this Section 2, in bankruptcy or in any other instance,
(iv) any Insolvency Proceeding with respect to the Borrower, any Guarantor or
any other Person, (v) any merger, acquisition, consolidation or change in
structure of the Borrower, any Guarantor or any other Person, or any sale,
lease, transfer or other disposition of any or all of the assets or Voting Stock
of the Borrower, any Guarantor or any other Person, (vi) any assignment or other
transfer, in whole or in part, of any Secured Party’s interests in and rights
under this Guaranty or the other Loan Documents, including any Secured Party’s
right to receive payment of the Secured Obligations, or any assignment or other
transfer, in whole or in part, of any Secured Party’s interests in and to any of
the Collateral, (vii) any Secured Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to any of
the Secured Obligations, and (viii) any other guaranty, whether by such
Guarantor or any other Person, of all or any part of the Secured Obligations or
any other indebtedness, obligations or liabilities of any Guarantor to any
Secured Party.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against the Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto. Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrower or any other Persons under the Loan Documents may be
incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (c) the time for the Borrower’s
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance waived, or failure in or
departure from such performance or compliance consented to, all in such manner
and upon such terms as the Administrative Agent may deem proper; (d) in addition
to the Collateral, the Secured Parties may take and hold other security (legal
or equitable) of any kind, at any time, as collateral for the Secured
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent

10



--------------------------------------------------------------------------------

 

to any such action or the result of any such action, and may apply such security
and direct the order or manner of sale thereof; (e) any Secured Party may
discharge or release, in whole or in part, any other Guarantor or any other Loan
Party or other Person liable for the payment and performance of all or any part
of the Secured Obligations, and may permit or consent to any such action or any
result of such action, and shall not be obligated to demand or enforce payment
upon any of the Collateral, nor shall any Secured Party be liable to any
Guarantor for any failure to collect or enforce payment or performance of the
Secured Obligations from any Person or to realize upon the Collateral; and
(f) the Secured Parties may request and accept other guaranties of the Secured
Obligations and any other indebtedness, obligations or liabilities of the
Borrower or any other Loan Party to any Secured Party and may, from time to
time, in whole or in part, surrender, release, subordinate, modify, waive,
rescind, compromise or extend any such guaranty and may permit or consent to any
such action or the result of any such action; in each case of (a) through (f),
as the Secured Parties may deem advisable, and without impairing, abridging,
releasing or affecting this Agreement.
2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Secured Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any other
Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.
2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without setoff or counterclaim in Dollars at
the applicable Funding Office.
SECTION 3
GRANT OF SECURITY INTEREST

3.1    Grant of Security Interests. Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Commercial Tort Claims;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all Equipment;

11



--------------------------------------------------------------------------------

 

(g)    all Fixtures;
(h)    all General Intangibles;
(i)    all Goods;
(j)    all Instruments;
(k)    all Intellectual Property;
(l)    all Inventory;
(m)    all Investment Property (including all Pledged Collateral);
(n)    all Letter-of-Credit Rights;
(o)    all Money;
(p)    all Books and records pertaining to the Collateral;
(q)    all other property not otherwise described above; and
(r)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing.
Notwithstanding any of the other provisions of this Section 3, this Agreement
shall not constitute a grant of a security interest in or attach to nor shall
the term “Collateral” (including all individual items comprising Collateral)
include any Excluded Assets.
3.2    Grantors Remains Liable. Anything herein to the contrary notwithstanding,
(a) each Grantor shall remain liable under any contracts, agreements and other
documents included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights granted to the Administrative Agent hereunder shall
not release any Grantor from any of its duties or obligations under any such
contracts, agreements and other documents included in the Collateral, and
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under any such contracts, agreements and other documents
included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.
3.3    Perfection and Priority.
(a)    Financing Statements. Pursuant to any applicable law, each Grantor
authorizes the Administrative Agent (and its counsel and its agents) to file or
record at any time and from time to time any financing statements and other
filing or recording documents or instruments with respect to the Collateral and
each Grantor shall execute and deliver to the Administrative Agent

12



--------------------------------------------------------------------------------

 

and each Grantor hereby authorizes the Administrative Agent (and its counsel and
its agents) to file (with or without the signature of such Grantor) at any time
and from time to time, all amendments to financing statements, continuation
financing statements, termination statements, security agreements relating to
the Intellectual Property, assignments, fixture filings, and all other documents
and instruments, in such form and in such offices as the Administrative Agent or
the Required Lenders determine appropriate to perfect and continue perfected,
maintain the priority of or provide notice of the Administrative Agent’s
security interest in the Collateral under and to accomplish the purposes of this
Agreement. Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property, whether now owned or hereafter
acquired” or any other similar collateral description in any such financing
statements. Each Grantor hereby ratifies and authorizes the filing by the
Administrative Agent (and its counsel and its agents) of any financing statement
with respect to the Collateral made prior to the date hereof.
(b)    Filing of Financing Statements. Each Grantor shall deliver to the
Administrative Agent, from time to time, such completed UCC-1 financing
statements for filing or recording in the appropriate filing offices as may be
reasonably requested by the Administrative Agent.
(c)    Transfer of Security Interest Other Than by Delivery. If for any reason
Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to effect a
transfer of a perfected first priority security interest, subject in the case of
priority to Liens permitted under the Credit Agreement, in and pledge of the
Pledged Collateral to the Administrative Agent for itself and on behalf of and
for the ratable benefit of the other Secured Parties pursuant to the UCC. To the
extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 5.6(b).
(d)    Intellectual Property.
(i)    Each Grantor shall, in addition to executing and delivering this
Agreement, take such other action as may be necessary, or as the Administrative
Agent may reasonably request, to perfect the Administrative Agent’s security
interest in the Intellectual Property.
(ii)    Following the creation or other acquisition of any Intellectual Property
by any Grantor after the date hereof which is registered or becomes registered
or the subject of an application for registration with the USCRO or the USPTO,
as applicable, such Grantor shall, in the timeframe set forth in Section 6.2 of
the Credit Agreement for disclosure of such registered Intellectual Property,
modify this Agreement by amending Schedule 6 to include any Intellectual
Property which becomes part of the Collateral and which was not included on
Schedule 6 as of the date hereof and record an amendment to this Agreement with
the USCRO or the USPTO, as applicable, and take such other action as may be
necessary, or as the Administrative Agent or the Required Lenders may reasonably
request, to perfect the Administrative Agent’s security interest in such
Intellectual Property; provided that Grantor shall not be required to file a
Copyright security agreement with the USCRO against registered Copyrights in
media content consisting of any articles

13



--------------------------------------------------------------------------------

 

and videos with an aggregate value of $25,000 or less and that no Grantor shall
be required to file any intellectual property security agreement in any foreign
jurisdiction unless such filing is reasonable in the discretion of the
Administrative Agent given the value of the Collateral or revenue associated
therewith.
(e)    Bailees. Any Person (other than the Administrative Agent) at any time and
from time to time holding all or any portion of the Collateral shall be deemed
to, and shall, hold the Collateral as the agent of, and as pledge holder for,
the Administrative Agent. At any time and from time to time, the Administrative
Agent may give notice to any such Person holding all or any portion of the
Collateral that such Person is holding the Collateral as the agent and bailee
of, and as pledge holder for, the Administrative Agent, and obtain such Person’s
written acknowledgment thereof. Without limiting the generality of the
foregoing, each Grantor will join with the Administrative Agent in notifying any
Person who has possession of any Collateral (other than collateral out for
repair or in transit in the ordinary course of business) in excess of $250,000
of the Administrative Agent’s security interest therein and shall use
commercially reasonable efforts to obtain an acknowledgment from such Person
that it is holding the Collateral for the benefit of the Administrative Agent.
(f)    Control. To the extent required by the Loan Documents, each Grantor will
cooperate with the Administrative Agent in obtaining “control” (as defined in
the UCC) of Collateral consisting of any Deposit Accounts, Electronic Chattel
Paper, Investment Property or Letter-of-Credit Rights, including delivery of
control agreements, to perfect and continue perfected, maintain the priority of
or provide notice of the Administrative Agent’s security interest in such
Collateral.
(g)    Additional Subsidiaries. In the event that any Grantor acquires rights in
any Subsidiary (other than an Immaterial Subsidiary or Foreign Subsidiary which
is not a Material First-Tier Foreign Subsidiary) after the date hereof, it shall
deliver to the Administrative Agent a completed pledge supplement, substantially
in the form of Annex 2 (the “Pledge Supplement”), together with all schedules
thereto, reflecting the pledge of the Capital Stock of such new Subsidiary
(except to the extent such Capital Stock consists of Excluded Assets).
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Administrative Agent shall attach to the Pledged Collateral
(except to the extent such Pledge Collateral consists of Excluded Assets)
related to such Subsidiary immediately upon any Grantor’s acquisition of rights
therein and shall not be affected by the failure of any Grantor to deliver a
Pledge Supplement.
SECTION 4
REPRESENTATIONS AND WARRANTIES

In addition to the representations and warranties of the Grantors set forth in
the Credit Agreement, and to induce the Administrative Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower thereunder, each Grantor hereby
represents and warrants to the Administrative Agent and each other Secured Party
that:
4.1    Title; No Other Liens. Except for the Liens permitted to exist on the
Collateral by Section 7.3 of the Credit Agreement, such Grantor owns or has
rights in each item of the Collateral in which a Lien is granted by it free and
clear of any and all Liens and other claims of others. No

14



--------------------------------------------------------------------------------

 

effective financing statement, fixture filing or other public notice with
respect to all or any part of the Collateral is on file or of record or will be
filed in any public office, except such as have been filed as permitted by the
Credit Agreement. For the avoidance of doubt, it is understood and agreed that
each Grantor may, as part of its business, grant licenses to third parties to
use Intellectual Property owned or developed by such Grantor. For purposes of
this Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. The Administrative Agent and
each other Secured Party understands that any such licenses may be exclusive to
the applicable licensees, and such exclusivity provisions may limit the ability
of the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.
4.2    Perfected Liens. The security interests granted to the Administrative
Agent pursuant to this Agreement upon completion of the filings and other
actions specified on Schedule 3 (which, in the case of all filings and other
documents referred to on said Schedule, have been delivered to the
Administrative Agent in completed and duly (if applicable) executed form)
(a) will constitute valid perfected security interests in all of the Collateral
to the extent such security interest can be perfected by filing under the UCC or
recordation in the applicable intellectual property registries, in each case, in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof against any creditors of any Grantor and any
Persons purporting to purchase any Collateral from any Grantor, and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens permitted by the Credit Agreement which have priority over the
Liens of the Administrative Agent (for the ratable benefit of the Secured
Parties) on the Collateral by operation of law, and in the case of Collateral
other than Pledged Collateral, Liens permitted by Section 7.3 of the Credit
Agreement.
4.3    Jurisdiction of Organization; Chief Executive Office and Locations of
Books. On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business, as
the case may be, are specified on Schedule 4. On the date hereof, all locations
where Books pertaining to the Rights to Payment of such Grantor are kept,
including all equipment necessary for accessing such Books and the names and
addresses of all service bureaus, computer or data processing companies and
other Persons keeping any Books or collecting Rights to Payment for such
Grantor, are set forth in Schedule 4.
4.4    Inventory and Equipment. On the date hereof (a) the Inventory and (b) the
Equipment (other than mobile goods and Inventory and Equipment in an aggregate
amount less than $200,000) are kept at the locations listed on Schedule 5.
4.5    Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.
4.6    Pledged Collateral. (a) All of the Pledged Stock held by such Grantor has
been duly and validly issued, and is fully paid and non-assessable, subject in
the case of Pledged Stock constituting partnership interests or limited
liability company membership interests to future assessments required under
applicable law and any applicable partnership or operating agreement,

15



--------------------------------------------------------------------------------

 

(b) such Grantor is or, in the case of any such additional Pledged Collateral
will be, the legal record and beneficial owner thereof, (c) in the case of
Pledged Stock of a Subsidiary of such Grantor or Pledged Collateral of such
Grantor constituting Instruments issued by a Subsidiary of such Grantor, there
are no restrictions on the transferability of such Pledged Collateral or such
additional Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as may be required in connection with the disposition of any Investment
Property, by laws generally affecting the offer and sale of securities, (d) the
Pledged Stock pledged by such Grantor constitute all of the issued and
outstanding shares of Capital Stock of each Issuer owned by such Grantor (except
for Excluded Assets), and such Grantor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock hereunder (except for Excluded Assets), (e) any and all
Pledged Collateral Agreements which affect or relate to the voting or giving of
written consents with respect to any of the Pledged Stock pledged by such
Grantor have been disclosed to the Administrative Agent, and (f) as to each such
Pledged Collateral Agreement relating to the Pledged Stock pledged by such
Grantor, (i) to the best knowledge of such Grantor, such Pledged Collateral
Agreement contains the entire agreement between the parties thereto with respect
to the subject matter thereof and is in full force and effect in accordance with
its terms, (ii) to the best knowledge of such Grantor party thereto, there
exists no material violation or material default under any such Pledged
Collateral Agreement by such Grantor or the other parties thereto, and
(iii) such Grantor has not knowingly waived or released any of its material
rights under or otherwise consented to a material departure from the terms and
provisions of any such Pledged Collateral Agreement.
4.7    Investment Accounts.
(a) Schedule 2 sets forth under the headings “Securities Accounts” and
“Commodity Accounts”, respectively, all of the Securities Accounts and Commodity
Accounts in which such Grantor has an interest as of the date hereof. Except as
disclosed to the Administrative Agent, such Grantor is the sole entitlement
holder of each such Securities Account and Commodity Account, and such Grantor
has not consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having “control” (within the meanings of Sections 8106 and
9106 of the UCC) over, or any Person (other than the Administrative Agent or the
securities intermediaries with whom such Securities Accounts are maintained)
having any other interest in, any such Securities Account or Commodity Account
or any securities or other property credited thereto;
(b)    Schedule 2 sets forth under the heading “Deposit Accounts” all of the
Deposit Accounts in which such Grantor has an interest as of the date hereof
and, except as otherwise disclosed to the Administrative Agent, such Grantor is
the sole account holder of each such Deposit Account and such Grantor has not
consented to, and is not otherwise aware of, any Person (other than the
Administrative Agent) having either sole dominion and “control” (within the
meaning of common law) or “control” (within the meaning of Section 9104 of the
UCC) over, or any Person (other than the Administrative Agent or the banks with
whom such Deposit Accounts are maintained) having any other interest in, any
such Deposit Account or any money or other property deposited therein; and

16



--------------------------------------------------------------------------------

 

(c)    In each case to the extent requested by the Administrative Agent and
subject to the Post-Closing Agreement, such Grantor has taken all actions
necessary to: (i) establish the Administrative Agent’s “control” (within the
meanings of Sections 8106 and 9106 of the UCC) over any Certificated Securities
(as defined in Section 9102 of the UCC); (ii) establish the Administrative
Agent’s “control” (within the meanings of Sections 8106 and 9106 of the UCC)
over any portion of the Investment Accounts constituting Securities Accounts
other than Excluded Accounts, Commodity Accounts, Securities Entitlements or
Uncertificated Securities (each as defined in Section 9102 of the UCC);
(iii) establish the Administrative Agent’s “control” (within the meaning of
Section 9104 of the UCC) over all Deposit Accounts other than Excluded Accounts;
and (iv) deliver all Instruments (as defined in Section 9102 of the UCC) with a
face value in excess of $100,000 individually to the Administrative Agent to the
extent required hereunder.
4.8    Receivable. No amount payable to such Grantor under or in connection with
any Receivable or other Right to Payment in excess of $100,000 is evidenced by
any Instrument (other than checks, drafts or other Instruments that will be
promptly deposited in an Investment Account) or Chattel Paper which has not been
delivered to the Administrative Agent. None of the account debtors or other
obligors in respect of any Receivable in excess of $150,000 in the aggregate is
the government of the United States or any agency or instrumentality thereof.
4.9    Intellectual Property. Schedule 6 lists all registrations and
applications for Intellectual Property (including registered Copyrights,
Patents, Trademarks and all applications therefor) as well as all Copyright
Licenses, Patent Licenses and Trademark Licenses, in each case owned by such
Grantor in its own name on the date hereof. Except as set forth in Schedule 6,
on the date hereof, none of the Intellectual Property material to the business
of the Grantor is the subject of any licensing or franchise agreement pursuant
to which such Grantor is the licensor or franchisor.
4.10    Instruments. No Person other than Grantor owns an interest in any
Instruments (whether as joint holders, participants or otherwise) held by such
Grantor.
4.11    Letter-of-Credit Rights. Such Grantor does not have any Letter-of-Credit
Rights having a face value in excess of $200,000 individually except as set
forth in Schedule 7 or as have been notified to the Administrative Agent in
accordance with Section 5.6.
4.12    Commercial Tort Claims. Such Grantor does not have any Commercial Tort
Claims with claimed damages in excess of $200,000 individually except as set
forth in Schedule 8 or as have been notified to the Administrative Agent in
accordance with Section 5.18.
SECTION 5
COVENANTS

In addition to the covenants of the Grantors set forth in the Credit Agreement,
each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:
5.1    [Reserved].
5.2    [Reserved].

17



--------------------------------------------------------------------------------

 

5.3    Maintenance of Perfected Security Interest; Further Documentation.
(a)    Such Grantor shall maintain the security interests of the Administrative
Agent (for the ratable benefit of the Secured Parties) created by this Agreement
as perfected security interests, to the extent required hereunder, having at
least the priority described in Section 4.2 and shall defend such security
interests against the claims and demands of all Persons whomsoever, subject to
the rights of such Grantor under the Loan Documents to dispose of the
Collateral.
(b)    Such Grantor will furnish to the Administrative Agent from time to time
statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly duly execute and deliver, and have recorded, such further instruments
and documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (i) filing any financing or continuation statements under
the Uniform Commercial Code (or other similar laws) in effect in any
jurisdiction with respect to the security interests created hereby and (ii) in
the case of Investment Property, Investment Accounts, Letter-of-Credit Rights
and any other relevant Collateral, taking any actions necessary to enable the
Administrative Agent to obtain “control” (within the meaning of the UCC) with
respect thereto to the extent required hereunder.
5.4    Changes in Locations, Name, Etc. Such Grantor will not, except upon
5 Business Days’ (or such shorter period as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent and
delivery to the Administrative Agent of (a) all additional executed financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein, and (b) if applicable, a written supplement to Schedule 4
showing the relevant new jurisdiction of organization, location of chief
executive office or sole place of business, or new name, as appropriate:
(i)    change its jurisdiction of organization, identification number from the
jurisdiction of organization (if any) or the location of its chief executive
office or sole place of business, as appropriate, from that referred to in
Schedule 4; or
(ii)    change its legal name.
5.5    Notices. Such Grantor will advise the Administrative Agent promptly, in
reasonable detail, upon obtaining actual knowledge of:
(a)    any Lien (other than Liens permitted under Section 7.3 of the Credit
Agreement) on any of the Collateral; and

18



--------------------------------------------------------------------------------

 

(b)    the occurrence of any other event which could reasonably be expected to
have a Material Adverse Effect on the aggregate value of the Collateral or on
the security interests created hereby.
5.6    Instruments; Investment Property.
(a)    Such Grantor will (i) immediately deliver to the Administrative Agent, or
an agent designated by it, appropriately endorsed or accompanied by appropriate
instruments of transfer or assignment, all Instruments, Documents, Chattel Paper
and Certificated Securities with respect to any Investment Property (except the
Certificated Securities of Immaterial Subsidiaries, which Grantors shall not be
required to deliver to the Administrative Agent) held by such Grantor, all
Letter-of-Credit Rights of such Grantor, and all other Rights to Payment held by
such Grantor at any time evidenced by promissory notes, trade acceptances or
other instruments, in each case with a face value in excess of $200,000
individually, for each such item of Collateral, and (ii) provide such notice,
obtain such acknowledgments and take all such other action, with respect to any
Chattel Paper, Documents and Letter-of-Credit Rights with a face value in excess
of $200,000 individually held by such Grantor, as the Administrative Agent shall
reasonably request.
(b)    If such Grantor shall become entitled to receive or shall receive any
certificate (including any certificate representing a dividend or a distribution
in connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any Pledged Collateral,
or otherwise in respect thereof, such Grantor shall accept the same as the agent
of the Administrative Agent and the other Secured Parties, hold the same in
trust for the Administrative Agent and the other Secured Parties and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by such Grantor to the Administrative Agent, if required, together with
an undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Secured Obligations; provided that in no
event shall this Section 5.6(b) apply to any Excluded Assets. Any sums paid upon
or in respect of the Investment Property upon the liquidation or dissolution of
any Issuer shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent for the ratable benefit of the Secured
Parties, be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent for the ratable benefit of the Secured
Parties, be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations. If any sums of money
or property so paid or distributed in respect of such Investment Property shall
be received by such Grantor, such Grantor shall, until such money or property is
paid or delivered to the Administrative Agent, unless otherwise subject to a
perfected security interest in favor of the Administrative Agent for the ratable
benefit of the Secured Parties, hold such money or property in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Secured Obligations.

19



--------------------------------------------------------------------------------

 

(c)    In the case of any Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 6.3(c) or 6.7 with
respect to the Capital Stock issued by it.
5.7    Securities Accounts; Deposit Accounts.
(a)    With respect to any Securities Account other than an Excluded Account or
an Encumbered Account, such Grantor shall, subject to the Post-Closing
Agreement, cause any applicable securities intermediary maintaining such
Securities Account to enter into an agreement in form and substance reasonably
satisfactory to the Administrative Agent with respect to such Securities Account
pursuant to which such securities intermediary shall agree to comply with the
Administrative Agent’s “entitlement orders” without further consent by such
Grantor, as requested by the Administrative Agent.
(b)    With respect to any Deposit Account other than an Excluded Account or an
Encumbered Account, such Grantor shall, subject to the Post-Closing Agreement
enter into and shall cause the depositary institution maintaining such account
to enter into an agreement in form and substance reasonably satisfactory to the
Administrative Agent pursuant to which such depositary institution shall agree
to comply with the Administrative Agent’s instructions directing disposition of
the funds in such Deposit Account without further consent by such Grantor in
accordance with Section 9104 of the UCC.
(c)    The Administrative Agent agrees that it will only communicate
instructions or “entitlement orders” with respect to the Deposit Accounts and
Securities Accounts of the Grantors after the occurrence and during the
continuance of an Event of Default.
(d)    Such Grantor shall give the Administrative Agent immediate notice of the
establishment of any new Deposit Account and of any new Securities Account
established by such Grantor with respect to any Investment Property held by such
Grantor.
5.8    Intellectual Property. In each case, except to the extent permitted by
the Credit Agreement:
(a)    Such Grantor will and will use commercially reasonable efforts to cause
its licensees and sublicensees to (i) continue to use each Trademark material to
the business of such Grantor in order to maintain such Trademark in full force
free from any claim of abandonment for non-use, (ii) maintain as in the past the
quality of products and services offered under each such Trademark, (iii) use
each such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (iv) not adopt
or use any mark which is confusingly similar or a colorable imitation of any
such Trademark unless the Administrative Agent, for the ratable benefit of the
Secured Parties, shall obtain, to the extent available, a perfected security
interest in such mark pursuant to this Agreement, and (v) not (and

20



--------------------------------------------------------------------------------

 

not knowingly permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any such Trademark may become invalidated
or impaired in any way.
(b)    Such Grantor will not do any act, or omit to do any act, whereby any
Patent material to the business of such Grantor may become forfeited, abandoned
or dedicated to the public.
(c)    Such Grantor will not (and will use commercially reasonable efforts to
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any Copyrights material to the business of such Grantor
may become invalidated or otherwise impaired. Such Grantor will not do any act
whereby any material portion of such Copyrights may fall into the public domain.
(d)    Such Grantor will not and will use commercially reasonable efforts to not
permit any licensee or sublicense to do any act that knowingly uses any
Intellectual Property material to the business of such Grantor to infringe the
intellectual property rights of any other Person.
(e)    Such Grantor will notify the Administrative Agent promptly if it knows,
or has reason to know, that any application or registration relating to any
Intellectual Property material to the business of such Grantor may become
forfeited, abandoned or dedicated to the public, or of any material adverse
determination or development (including, without limitation, the institution of,
or any such determination or development in, any proceeding in the USPTO, the
USCRO or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same.
(f)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Patent or Trademark with the USPTO or of any Copyright with USCRO or any similar
office or agency in any other country or political subdivision thereof, such
Grantor shall report (i) the initial application to and (ii) the corresponding
grant, if any, of the Patent or Trademark from the USPTO or the Copyright from
the USCRO to the Administrative Agent, each within the time specified by Section
6.2(b) of the Credit Agreement. Upon request of the Administrative Agent, other
than in respect of Excluded Assets, such Grantor shall execute and deliver, and
have recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the other Secured Parties’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby; provided that no Grantor shall be
required to file any intellectual property security agreement in any foreign
jurisdiction unless such filing is reasonable in the discretion of the
Administrative Agent given the value of the Collateral or revenue associated
therewith.
(g)    Such Grantor will take all reasonable and necessary steps consistent with
its current business practices, including, without limitation, in any proceeding
before the USPTO, the USCRO or any similar office or agency in any other country
or any political subdivision thereof, to maintain and pursue each material
application (and to obtain the relevant registration) and to maintain each
registration of the U.S. Intellectual Property material to such Grantor’s
business, including filing of applications for renewal, affidavits of use and
affidavits of incontestability.

21



--------------------------------------------------------------------------------

 

(h)    In the event that any Grantor learns that any Intellectual Property
material to the business of such Grantor is infringed, misappropriated or
diluted by a third party, such Grantor shall take such actions as such Grantor
shall reasonably deem appropriate under the circumstances to protect such
Intellectual Property.
5.9    Defense of Collateral. Grantors will appear in and defend any action,
suit or proceeding which may affect to a material extent its title to, or right
or interest in, or the Administrative Agent’s right or interest in, any material
portion of the Collateral.
5.10    Preservation of Collateral. Grantors will do and perform all reasonable
acts that may be necessary and appropriate to maintain, preserve and protect the
Collateral.
5.11    Compliance with Laws, Etc. Such Grantor will comply in all material
respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.
5.12    Location of Books and Chief Executive Office. Such Grantor will:
(a) keep all Books pertaining to the Rights to Payment of such Grantor at the
locations set forth in Schedule 4 or at such other locations within the U.S.
(or, if reasonably agreed by the Administrative Agent, outside the U.S.) as may
be disclosed in writing to the Administrative Agent pursuant to clause (b); and
(b) give written notice to the Administrative Agent within 5 Business Days of
any changes in any location where Books pertaining to the Rights to Payment of
such Grantor are kept, including any change of name or address of any service
bureau, computer or data processing company or other Person preparing or
maintaining any such Books or collecting Rights to Payment for such Grantor.
5.13    Location of Collateral. Such Grantor will: (a) keep the Collateral held
by such Grantor at the locations set forth in Schedule 5 or at such other
locations as may be disclosed in writing to the Administrative Agent pursuant to
clause (b) and will not remove any such Collateral from such locations (other
than in connection with sales of Inventory in the ordinary course of such
Grantor’s business, the movement of Collateral as part of such Grantor’s supply
chain, Collateral out for repair and in the ordinary course of such Grantor’s
business, other dispositions permitted by Section 5.15 and Section 7.5 of the
Credit Agreement and movements of Collateral from one disclosed location to
another disclosed location within the United States), except upon written notice
within 5 Business Days of any removal to the Administrative Agent; and (b) give
the Administrative Agent written notice within 5 Business Days of any change in
the locations set forth in Schedule 5.
5.14    Disposition of Collateral. Such Grantor will not surrender or lose
possession of (other than to the Administrative Agent), sell, lease, rent, or
otherwise dispose of or transfer any of the Collateral held by such Grantor or
any right or interest therein, except to the extent permitted by the Loan
Documents.
5.15    Liens. Such Grantor will keep the Collateral held by such Grantor free
of all Liens except Liens permitted under Section 7.3 of the Credit Agreement.
5.16    Expenses. Such Grantor will pay all expenses of protecting, storing,
warehousing, insuring, handling and shipping the Collateral held by such
Grantor, to the extent the failure to pay

22



--------------------------------------------------------------------------------

 

any such expenses could reasonably be expected to materially and adversely
affect the value of the Collateral.
5.17    Chattel Paper. Such Grantor will give the Administrative Agent immediate
notice if such Grantor at any time holds or acquires an interest in any Chattel
Paper with a face value in excess of $250,000, including any Electronic Chattel
Paper, and will place a legend on such Chattel Paper acceptable to the
Administrative Agent indicating that the Administrative Agent for the ratable
benefit of the Secured Parties has a security interest in such Chattel Paper,
and shall comply, in all respects, with the provisions of Section 5.1 hereof.
5.18    Commercial Tort Claims. Such Grantor will give the Administrative Agent
prompt notice if such Grantor shall at any time hold or acquire any Commercial
Tort Claim with claimed damages in excess of $200,000.
5.19    Shareholder Agreements and Other Agreements.
(a)    Such Grantor shall comply in all material respects with all of its
obligations under any shareholders agreement, operating agreement, partnership
agreement, voting trust, proxy agreement or other agreement or understanding
(collectively, the “Pledged Collateral Agreements”) to which it is a party and
shall enforce all of its rights thereunder, except, with respect to any such
Pledged Collateral Agreement relating to any Pledged Collateral issued by a
Person other than a Subsidiary of a Grantor, to the extent the failure to
enforce any such rights could reasonably be expected to materially and adversely
affect the value of the Pledged Collateral to which any such Pledged Collateral
Agreement relates.
(b)    Such Grantor agrees that no Pledged Stock (i) shall be dealt in or traded
on any securities exchange or in any securities market, (ii) shall constitute an
investment company security, or (iii) shall be held by such Grantor in a
Securities Account.
(c)    Subject to the terms and conditions of the Credit Agreement, including
Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable or take any
other action to: (i) amend or terminate, or waive compliance with any of the
terms of, any such Pledged Collateral Agreement, certificate or articles of
incorporation, bylaws or other organizational documents in any way that
materially and adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.
SECTION 6
REMEDIAL PROVISIONS

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:
6.1    Certain Matters Relating to Receivables.
(a)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, and the Administrative Agent may curtail or terminate
said authority at any time after the occurrence and during the continuance of an
Event of Default. If required by the Administrative Agent at any time after the
occurrence and during the continuance of an Event of

23



--------------------------------------------------------------------------------

 

Default, any payments of Receivables, when collected by any Grantor, (i) shall
be forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account over which the
Administrative Agent has control, subject to withdrawal by the Administrative
Agent for the account of the Secured Parties only as provided in Section 6.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor. After the occurrence and during the continuance of an Event of
Default, each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
(b)    At the Administrative Agent’s request, after the occurrence and during
the continuance of an Event of Default, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.
6.2    Communications with Obligors; Grantors Remain Liable.
(a)    The Administrative Agent in its own name or in the name of others may at
any time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.
(b)    Upon the request of the Administrative Agent, at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables that the Receivables have been assigned to
the Administrative Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Administrative Agent.
(c)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto. Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent
or any Lender of any payment relating thereto, nor shall the Administrative
Agent nor any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
6.3    Investment Property.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given written notice to the relevant Grantor of
the Administrative

24



--------------------------------------------------------------------------------

 

Agent’s intent to exercise its corresponding rights pursuant to Section 6.3(b),
each Grantor shall be permitted to receive all cash dividends paid in respect of
the Pledged Collateral and all payments made in respect of the Pledged Notes to
the extent not prohibited by the Credit Agreement, and to exercise all voting
and corporate or other organizational rights with respect to the Investment
Property of such Grantor; provided, however, that no vote shall be cast or
corporate or other organizational right exercised or other action taken which
would materially impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Agreement
or any other Loan Document.
(b)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give written notice of its intent to exercise such
rights to the relevant Grantor or Grantors, (i) the Administrative Agent shall
have the right (A) to receive any and all cash dividends, payments or other
Proceeds paid in respect of the Investment Property (including the Pledged
Collateral) of any or all of the Grantors and make application thereof to the
Secured Obligations in the order set forth in Section 6.5, and (B) to exchange
uncertificated Pledged Collateral for certificated Pledged Collateral and to
exchange certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer of such Pledged Collateral),
and (ii) each Grantor shall execute and deliver to the Administrative Agent
appropriate instruments as the Administrative Agent may reasonably request in
order to permit the Administrative Agent or its nominee to thereafter exercise
(x) all voting, corporate and other rights pertaining to such Investment
Property at any meeting of shareholders of the relevant Issuer or Issuers or
otherwise and (y) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Investment
Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of any such
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of such Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Collateral or Pledged Notes pledged by such Grantor hereunder to (i) comply with
any instruction received by it from the Administrative Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Collateral or, as applicable, the Pledged Notes directly to the
Administrative Agent.
(d)    If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account or instruct

25



--------------------------------------------------------------------------------

 

the bank at which any Deposit Account is maintained to pay the balance of any
Deposit Account to or for the benefit of the Administrative Agent.
6.4    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the other Secured Parties specified in
Section 6.1 with respect to payments of Receivables, if an Event of Default
shall occur and be continuing, all Proceeds received by any Grantor consisting
of cash, checks, Cash Equivalents and other near-cash items shall be held by
such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains “control” (within the meaning of the UCC). All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.
6.5    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, at any time at the Administrative Agent’s election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.
6.6    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances forthwith collect, receive, appropriate and realize upon
the Collateral, or any part thereof, and/or may forthwith sell, lease, assign,
give option or options to purchase, or otherwise dispose of and deliver the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Administrative Agent or any other Secured Party or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any other Secured
Party shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released.
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere. The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 6.6, in accordance with the
provisions of Section 6.5, only after deducting all reasonable costs and
expenses of every kind incurred in connection therewith or incidental to the
care or

26



--------------------------------------------------------------------------------

 

safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent and the other Secured Parties hereunder,
including, without limitation, reasonable attorneys’ fees and disbursements, to
the payment in whole or in part of the Secured Obligations, in such order as is
contemplated by Section 8.3 of the Credit Agreement, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9615(a)(3) of the
UCC, but only to the extent of the surplus, if any, owing to any Grantor. To the
extent permitted by applicable law, each Grantor waives all claims, damages and
demands it may acquire against the Administrative Agent or any other Secured
Party arising out of the exercise by any of them of any rights hereunder, except
to the extent caused by the gross negligence or willful misconduct of the
Administrative Agent or such Secured Party or their respective agents. If any
notice of a proposed sale or other disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least
10 days before such sale or other disposition.
6.7    Private Sales.
(a)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. Subject to its
compliance with state securities laws applicable to private sales, the
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
(b)    Each Grantor agrees to use commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any applicable Requirement of Law. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Credit Agreement.
6.8    Intellectual Property License. Solely for the purpose of enabling the
Administrative Agent to exercise rights and remedies under this Section 6 and at
such time as the Administrative Agent shall be lawfully entitled to exercise
such rights and remedies, each Grantor hereby grants to the Administrative
Agent, for the ratable benefit of the Secured Parties, an irrevocable, non-

27



--------------------------------------------------------------------------------

 

exclusive, worldwide license (exercisable without payment of royalty or other
compensation to such Grantor), subject, in the case of Trademarks, to sufficient
rights to quality control and inspection in favor of such Grantor to avoid the
risk of invalidation of said Trademarks, to use, operate under, license, or
sublicense any Intellectual Property now owned or hereafter acquired by the
Grantors.
6.9    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any other Secured Party to collect such
deficiency.
SECTION 7
THE ADMINISTRATIVE AGENT

Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:
7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc.
(a)    Subject to the last paragraph of this Section 7.1(a), each Grantor hereby
irrevocably constitutes and appoints the Administrative Agent and any officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the other Secured Parties’ security interest in such Intellectual
Property and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

28



--------------------------------------------------------------------------------

 

(v)    (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (B) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(G) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s and the other Secured Parties’ security interests therein and to effect
the intent of this Agreement, all as fully and effectively as such Grantor might
do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent in accordance with the Credit Agreement.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
7.2    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9207 of the UCC or otherwise, shall be to deal
with it in the same manner as the

29



--------------------------------------------------------------------------------

 

Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. The
Administrative Agent and the other Secured Parties shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.
7.3    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
SECTION 8
MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.
8.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.
8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default, as applicable. No failure to
exercise, nor any delay in exercising, on the part of the Administrative Agent
or any other Secured Party, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by the
Administrative Agent or any other Secured Party of any right or remedy hereunder
on any one occasion shall not be construed as a bar to any right or remedy which
the Administrative Agent or such other Secured

30



--------------------------------------------------------------------------------

 

Party would otherwise have on any future occasion. The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
8.4    Enforcement Expenses; Indemnification.
(a)    Each Guarantor agrees to pay or reimburse the Administrative Agent and
each other Secured Party for all its reasonable and documented out-of-pocket
costs and expenses incurred in collecting against such Guarantor under the
guaranty contained in Section 2 of this Agreement or otherwise enforcing or
preserving any rights under this Agreement and the other Loan Documents to which
such Guarantor is a party, including the fees and disbursements of counsel to
the Administrative Agent and of counsel to each other Secured Party.
(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities with respect to,
or resulting from, any delay in paying any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.
(c)    Each Guarantor agrees to pay, and to save the Administrative Agent and
each other Secured Party harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to the Credit Agreement.
(d)    The agreements in this Section 8.4 shall survive repayment of the Secured
Obligations and any other amounts payable under the Credit Agreement and the
other Loan Documents.
8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and each other Secured Party and their respective
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.
8.6    Set Off. Each Grantor hereby irrevocably authorizes the Administrative
Agent and each other Secured Party and any Affiliate thereof at any time and
from time to time after the occurrence and during the continuance of an Event of
Default, without notice to such Grantor or any other Grantor, any such notice
being expressly waived by each Grantor, to setoff and appropriate and apply any
and all deposits (general or special, time or demand, provisional or final), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party or such Affiliate to or for the credit or the account of such Grantor, or
any part thereof in such amounts as the Administrative Agent or such Secured
Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative Agent or such Secured Party against

31



--------------------------------------------------------------------------------

 

such Grantor, in any currency, whether arising hereunder, under the Credit
Agreement, any other Loan Document or otherwise, as the Administrative Agent or
such Secured Party may elect, whether or not the Administrative Agent or any
other Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The rights
of the Administrative Agent and each other Secured Party under this Section 8.6
are in addition to other rights and remedies (including, without limitation,
other rights of setoff) which the Administrative Agent or such other Secured
Party may have.
8.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
facsimile and/or electronic mail), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument.
8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the other Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any other Secured Party relative to subject matter hereof and thereof
not expressly set forth or referred to herein or in the other Loan Documents.
8.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO
CONFLICTS OF LAW PRINCIPLES. This Section 8.11 shall survive the Discharge of
Obligations.
8.12    Submission to Jurisdiction; Waivers. Each Grantor hereto hereby
irrevocably and unconditionally:
(a)    submits to the exclusive jurisdiction of the State and Federal courts in
the Northern District of the State of California; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. Each Grantor expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and each Grantor
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non‑conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. Each Grantor hereby waives personal service of the summons, complaints,
and other process issued

32



--------------------------------------------------------------------------------

 

in such action or suit and agrees that service of such summons, complaints, and
other process may be made by registered or certified mail addressed to the
applicable Grantor at the address set forth opposite such Grantor’s name on
Schedule 1 and that service so made shall be deemed completed upon the earlier
to occur of the applicable Grantor’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;
(b)    WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL; AND
(c)    AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO WAIVE ITS
RIGHT TO A TRIAL BY JURY, that if the above waiver of the right to a trial by
jury is not enforceable, any and all disputes or controversies of any nature
arising under the Loan Documents at any time shall be decided by a reference to
a private judge, mutually selected by the applicable Grantor, the Administrative
Agent and the Lenders (or, if they cannot agree, by the Presiding Judge in the
Northern District of the State of California) appointed in accordance with
California Code of Civil Procedure Section 638 (or pursuant to comparable
provisions of federal law if the dispute falls within the exclusive jurisdiction
of the federal courts), sitting without a jury, in the Northern District of the
State of California; and each Grantor hereby submits to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the Northern District of the State of
California for such relief. The proceeding before the private judge shall be
conducted in the same manner as it would be before a court under the rules of
evidence applicable to judicial proceedings. The applicable Grantor shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery rules
and orders applicable to judicial proceedings in the same manner as a trial
court judge. Each Grantor agrees that the selected or appointed private judge
shall have the power to decide all issues in the action or proceeding, whether
of fact of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of the Administrative Agent or any Lender at any time to
exercise self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation and enforceability of this paragraph.

33



--------------------------------------------------------------------------------

 

8.13    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among any of
the Secured Parties or among the Grantors and any of the Secured Parties.
8.14    Additional Grantors. Each Subsidiary of a Grantor that is required to
become a party to this Agreement pursuant to Section 6.9 of the Credit Agreement
shall become a Grantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of an Assumption Agreement in the form of Annex 1
hereto.
8.15    Releases.
(a)    Upon the Discharge of Obligations, the Collateral shall be automatically
released from the Liens in favor of the Administrative Agent and the other
Secured Parties created hereby and all rights to the Collateral shall revert to
the applicable Grantor, this Agreement shall terminate with respect to the
Administrative Agent and the other Secured Parties, and all obligations (other
than those expressly stated to survive such termination) of each Grantor to the
Administrative Agent or any other Secured Party hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party. At
the sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver such documents as such Grantor shall
reasonably request to evidence such termination and shall otherwise authorize
the filing of such documents as the Grantors shall reasonably request to
terminate its liens.
(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction not prohibited by Section 7 of the Credit
Agreement, the Liens granted herein in such Collateral shall be deemed to be
automatically released and such Collateral shall automatically revert to the
applicable Grantor with no further action on the part of any Person, and the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases or other documents
reasonably necessary or desirable for the release of the Liens created hereby on
such Collateral, as applicable. At the request and sole expense of the Borrower,
a Guarantor shall be released from its obligations hereunder in the event that
all the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of to a Person other than a Grantor in a transaction not prohibited by
Section 7 of the Credit Agreement; provided that the Borrower shall have
delivered to the Administrative Agent, at least five Business Days, or such
shorter period as the Administrative Agent may agree, prior to the date of the
proposed release, a written request for release identifying the relevant
Guarantor and the terms of the sale or other disposition in reasonable detail,
including the price thereof and any expenses in connection

34



--------------------------------------------------------------------------------

 

therewith, together with a certification by the Borrower stating that such
transaction is in compliance with terms and provisions of the Credit Agreement
and the other Loan Documents.
[remainder of page intentionally left blank]



35



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
GRANTORS:

DEMAND MEDIA, INC.


By:        /s/ Mel Tang    

Name:     Mel Tang    

Title:     Chief Financial Officer    
ACQUIRE THIS NAME, INC.


By:        /s/ Taryn Naidu    

Name:     Taryn Naidu    

Title:     President    
ENOM, INCORPORATED


By:        /s/ Taryn Naidu    

Name:     Taryn Naidu    

Title:     President    
HOT MEDIA, INC.


By:        /s/ Taryn Naidu    

Name:     Taryn Naidu    


Signature Page 1 to Guarantee and Collateral Agreement
SF1 1954452v.1
LA\3271245.2



--------------------------------------------------------------------------------

 


Title:     President    
SECURE BUSINESS SERVICES, INC.


By:        /s/ Taryn Naidu    

Name:     Taryn Naidu    

Title:     President    
WHOIS PRIVACY PROTECTION SERVICES, INC.


By:        /s/ Taryn Naidu    

Name:     Taryn Naidu    

Title:     President    
SOCIETY6, LLC


By:        /s/ Mel Tang    

Name:     Mel Tang    

Title:     Chief Financial Officer    



Signature Page 2 to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK



By:        /s/ Victoria Regan    

Name:     Victoria Regan    

Title:     Director    



Signature Page 3 to Guarantee and Collateral Agreement



--------------------------------------------------------------------------------

 

SCHEDULE 1
NOTICE ADDRESSES OF GUARANTORS
Guarantor
Notice Address
 
 




Schedule 1



--------------------------------------------------------------------------------

 

SCHEDULE 2
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:
Grantor
Issuer
Class of Capital Stock
Certificate No.
No. of Shares / Units
 
 
 
 
 



Pledged Notes:
Grantor
Issuer
Date of Issuance
Payee
Principal Amount
 
 
 
 
 



Securities Accounts:
Grantor
Securities Intermediary
Address
Account Number(s)
 
 
 
 



Commodity Accounts:
Grantor
Commodities Intermediary
Address
Account Number(s)
 
 
 
 



Deposit Accounts:
 
Grantor
Depositary Bank
Address
Account Number(s)
 
 
 
 
 
 




Schedule 2



--------------------------------------------------------------------------------

 

SCHEDULE 3
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
Uniform Commercial Code Filings
1.
UCC Financing Statement naming [BORROWER] as “debtor” and the Administrative
Agent as “secured party” to be filed with the Secretary of State of the State of
[________].

2.
UCC Financing Statement naming [GUARANTOR] as “debtor” and the Administrative
Agent as “secured party” to be filed with the Secretary of State of the State of
[________].

3.
UCC Financing Statement naming [GUARANTOR] as “debtor” and the Administrative
Agent as “secured party” to be filed with the Secretary of State of the State of
[________].

[4.
UCC-3 Termination Statement to be filed with the Secretary of State of the State
of [________] for the purpose of terminating UCC-1 Financing Statement
No. [________] filed by [________] against [BORROWER].]

[5.
UCC-3 Termination Statement to be filed with the Secretary of State of the State
of [________] for the purpose of terminating UCC-1 Financing Statement
No. [________] filed by [________] against [GUARANTOR].]

Copyright, Patent and Trademark Filings
[___________]
Other Actions
[__________]



Schedule 3



--------------------------------------------------------------------------------

 

SCHEDULE 4
LOCATION OF JURISDICTION OF ORGANIZATION,
CHIEF EXECUTIVE OFFICE AND LOCATION OF BOOKS
Grantor
Jurisdiction of Organization
Organizational Identification Number
Location of Chief Executive Office
Location of Books
 
 
 
 
 




Schedule 4



--------------------------------------------------------------------------------

 

SCHEDULE 5
LOCATIONS OF EQUIPMENT AND INVENTORY
Grantor
Address Location
 
 




Schedule 5



--------------------------------------------------------------------------------

 

SCHEDULE 6
RIGHTS OF THE GRANTORS RELATING TO PATENTS
Issued Patents of [NAME OF GRANTOR]
Jurisdiction
Patent No.
Issue Date
Inventor
Title
 
 
 
 
 



Pending Patent Applications of [NAME OF GRANTOR]
Jurisdiction
Serial No.
Filing Date
Inventor
Title
 
 
 
 
 



Issued Patents and pending Patent Applications Licensed to
[NAME OF GRANTOR]

RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS
Registered Trademarks of [NAME OF GRANTOR]
Jurisdiction
Registration No.
Registration Date
Filing Date
Registered Owner
Mark
 
 
 
 
 
 



Pending Trademark Applications of [NAME OF GRANTOR]

Schedule 6



--------------------------------------------------------------------------------

 

Jurisdiction
Application No.
Filing Date
Applicant
Mark
 
 
 
 
 



Registered Trademarks and Pending Trademark Applications Licensed to
[NAME OF GRANTOR]
[________________________]

Schedule 6



--------------------------------------------------------------------------------

 

RIGHTS OF THE GRANTORS RELATING TO COPYRIGHTS
Registered Copyrights of [NAME OF GRANTOR]
Jurisdiction
Registration No.
Registration Date
Work of Authorship
 
 
 
 



Pending Copyright Applications of [NAME OF GRANTOR]
Jurisdiction
Application No.
Application Date
Work of Authorship
 
 
 
 



Registered Copyrights and Pending Copyright Applications Licensed to
[NAME OF GRANTOR]
[______________________]



Schedule 6



--------------------------------------------------------------------------------

 

SCHEDULE 7
LETTER-OF-CREDIT RIGHTS





Schedule 7



--------------------------------------------------------------------------------

 

SCHEDULE 8
COMMERCIAL TORT CLAIMS





Schedule 8



--------------------------------------------------------------------------------

 

ANNEX 1 To
GUARANTEE AND COLLATERAL AGREEMENT
FORM OF
ASSUMPTION AGREEMENT
This ASSUMPTION AGREEMENT, dated as of [_______], 20__, is executed and
delivered by [______________________________] (the “Additional Grantor”), in
favor of SILICON VALLEY BANK, as administrative agent (together with its
permitted successors, in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to that certain Credit Agreement, dated as of August 29, 2013 (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among Demand
Media, Inc., a Delaware corporation, (the “Borrower”), the Lenders party thereto
and the Administrative Agent. All capitalized terms not defined herein shall
have the respective meanings ascribed to such terms in such Credit Agreement.
W I T N E S S E T H:
WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into that
certain Guarantee and Collateral Agreement, dated as of August 29, 2013, in
favor of the Administrative Agent for the benefit of the Secured Parties defined
therein (the “Guarantee and Collateral Agreement”);
WHEREAS, the Borrower is required, pursuant to Section 6.9 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Secured Parties) the Liens and security interests
therein specified and provide its guarantee of the Obligations as therein
contemplated; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1.    Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder, and (b) hereby grants to the Administrative Agent, for the ratable
benefit of the Secured Parties, as

Annex 1



--------------------------------------------------------------------------------

 

security for the Secured Obligations, a security interest in all of the
Additional Grantor’s right, title and interest in any and to all Collateral of
the Additional Grantor, in each case whether now owned or hereafter acquired or
in which the Additional Grantor now has or hereafter acquires an interest and
wherever the same may be located, but subject in all respects to the terms,
conditions and exclusions set forth in the Guarantee and Collateral Agreement.
The information set forth in Schedule 1 hereto is hereby added to the
information set forth in the Schedules to the Guarantee and Collateral
Agreement. The Additional Grantor hereby represents and warrants that each of
the representations and warranties contained in Section 4 of the Guarantee and
Collateral Agreement (x) that is qualified by materiality is true and correct,
and (y) that is not qualified by materiality, is true and correct in all
material respects, in each case, on and as the date hereof (after giving effect
to this Assumption Agreement) as if made on and as of such date (except to the
extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty was true and correct in all
material respects as of such earlier date).
2.    Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW PRINCIPLES.
3.    Loan Document. This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]



By:            
    Name:
    Title:

Annex 1



--------------------------------------------------------------------------------

 

Schedule 1 to
Assumption Agreement
Supplement to Schedule 1
Supplement to Schedule 2
Supplement to Schedule 3
Supplement to Schedule 4
Supplement to Schedule 5
Supplement to Schedule 6
Supplement to Schedule 7
Supplement to Schedule 8



Annex 1



--------------------------------------------------------------------------------

 

ANNEX 2 TO
GUARANTEE AND COLLATERAL AGREEMENT
FORM OF
PLEDGE SUPPLEMENT
To:    Silicon Valley Bank, as Administrative Agent
Re:    Demand Media, Inc.
Date:    _________________
Ladies and Gentlemen:
This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 3.3(g) of that certain Guarantee and Collateral Agreement, dated as
of August 29, 2013 (as amended, modified, renewed or extended from time to time,
the “Guarantee and Collateral Agreement”), among each Grantor party thereto
(each a “Grantor” and collectively, the “Grantors”), and Silicon Valley Bank
(the “Administrative Agent”). All capitalized terms used in this Pledge
Supplement and not otherwise defined herein shall have the meanings assigned to
them in either the Guarantee and Collateral Agreement or the Credit Agreement
(as defined in the Guarantee and Collateral Agreement), as the context may
require.
The undersigned, ___________________________ [insert name of Grantor], a
_____________________ [corporation, partnership, limited liability company,
etc.], confirms and agrees that all Pledged Collateral of the undersigned,
including the property described on the supplemental schedule attached hereto,
shall be and become part of the Pledged Collateral and shall secure all Secured
Obligations.
Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.
This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.
THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICTS OF LAW
PRINCIPLES.

Annex 2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.
[NAME OF APPLICABLE GRANTOR]



By:            

Name:         

Title:         



Annex 2



--------------------------------------------------------------------------------

 

SUPPLEMENT TO ANNEX 2

TO THE SECURITY AGREEMENT
Name of Subsidiary
Number of Units/Shares Owned
Certificate(s) Numbers
Date Issued
Class or Type of Units or Shares
Percentage of Subsidiary’s Total Equity Interests Owned
 
 
 
 
 
 










Annex 2

